Boslaugh, J.
Loup River Public Power District, appellant, commenced proceedings against Lester J. Lutz and Minnie C. Lutz, appellees, to acquire by condemnation an easement for right-of-way purposes through land owned by them.
Appellant is a public corporation engaged in the generation and distribution of electric energy in this state, and owns and operates works of public improvement appropriate for its. operations. The easement acquired by the proceedings in this case is perpetual, 100 feet wide across the north part of the southeast quarter of Section 23, Township 14 North, Range 12 East, of the 6th P. M., in Sarpy County, Nebraska, and is a right-of-way for the construction, maintenance, and operation of a wood pole “H” structure “X” braced transmission line.
The commissioners made an award in the sum of $800. An appeal was taken by appellees to the district court, and the trial there resulted in a verdict of $1,550. Judgment was entered for appellees for $1,550, the amount of the verdict, and for $264.53 interest from October 5, 1945, the date of the award of the commissioners, to *874the 9th day of August, 1948. The appeal is from that judgment.
The record shows the right-of-way easement condemned is 100 feet in width along the north part of the land of appellees, slightly diagonal in direction from the northwest towards the southeast, and leaves a small triangular tract of land five feet wide at the west end, and 110 feet wide at the east, of about three or four acres between the north boundary of the area of the easement and the north line of the farm. The area affected by the easement is about seven acres. The farm is a quarter section of typical Sarpy County rolling land. The farm is well improved, and the buildings are on the south part of the farm. The loss or inconvenience because of the construction on the right-of-way is detailed and repeated at unusual length. The transmission line consists of four “H” type structures consisting of two wood poles, each set of poles are about 14 feet apart with an “X” brace on each structure. The jury, on request of appellant, viewed the premises and the construction thereon.
The witnesses of the appellees in reference to the value of the land before and after the condemnation were two who testified to $170 per acre before and $150 per acre after; two who testified to $175 per acre before and $160 per acre after; one who testified to $167.50 before and $157.50 after; and one who testified to $160 before and $148.50 after. The witnesses for the appellant each testified to a diminution in value of the farm, because of the condemnation and construction of the transmission line, of $5 per acre.
The assignments of error, the contentions, and the discussion of appellant in this case are identical with those made by it in the case of Little v. Loup River Public Power District, ante p. 864, 36 N. W. 2d 261, and what was said therein applies to and controls the disposition of this case.
Affirmed.